{¶ 73} I must respectfully dissent. *Page 695 
 {¶ 74} While I agree with the majority that the testimony by R.L.'s mother that her daughter was telling the truth about the rape was a clear violation of the rule enunciated in State v. Boston, supra, and that the testimony was not invited error, I find the corroborating testimony by others, particularly that of J.S., Kevin McGuire, and, indeed, the alleged victim's mother, as recounted in the majority opinion (pages 4-6) sufficient, if believed by a jury as it obviously did, to render the mother's testimony as the veracity of her child harmless beyond a reasonable doubt. A jury can readily discount a mother's testimony shielding her daughter much more easily than a physician testifying as to the veracity of the alleged rape victim, which was the case in Boston, supra.
 {¶ 75} Indeed, the majority actually finds that the verdict here was not against the manifest weight of the evidence and for the same reasons cited by the majority for that finding at the end of its opinion, I find that the Boston, supra, error was harmless beyond a reasonable doubt.
 {¶ 76} I would affirm.